J-A23041-14

                              2014 PA Super 205

THORSTEN STEPHAN                          :       IN THE SUPERIOR COURT OF
                                          :             PENNSYLVANIA
                  Appellee                :
                                          :
            v.                            :
                                          :
WALDRON ELECTRIC HEATING AND              :
COOLING, LLC,                             :
                                          :
                  Appellant               :           No. 1960 WDA 2013

           Appeal from the Judgment entered December 10, 2013,
             in the Court of Common Pleas of Allegheny County,
                       Civil Division, at AR-12-003147

BEFORE: DONOHUE, ALLEN and MUSMANNO, JJ.

DISSENTING OPINION BY MUSMANNO, J.:            FILED SEPTEMBER 19, 2014



and factual findings, I dissent.




overcharging

at 1.   The magistrate, a panel of arbitrators, and the trial court sitting as

fact-finder all agreed with Stephan and found in his favor. The trial court, in

fact, specifically found Stephan to be credible, and Waldron to be not

credible. Trial Court Memorandum, 11/19/13, at 1 (unnumbered).




specific
J-A23041-14




consideration of conflicts in the evidence are within the purview of the trial

court and such evidence should                                       John B.

Conomos, Inc. v. Sun Co.                                               We do

not disturb findings of fact simply because this Court would have reached a

different conclusion, but rather determine whether there is competent

evidence in the record that a judicial mind could reasonably have determined

                        Id.

      The competent evidence of record reflects that, for the 15-minute

replacement of a burnt wire in an electrical outlet, Waldron charged Stephan

$402 for the diagnosis, $721 for the repair, and an administrative fee of




Memorandum, 11/19/13, at 1 (unnumbered).

                                                                      -minute

repair is outrageous, I would affirm the judgment entered by the trial court.




                                 -2-